                                                                                            FILED
                                   UNITED STATES JUDICIAL PANEL                             06/03/2021
                                                on
                                    MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                                      Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                                               MDL No. 2570



                                       (SEE ATTACHED SCHEDULE)
                                                                                                  FILED
                                                                                                 Jun 03, 2021
                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF CALIFORNIA



                            CONDITIONAL TRANSFER ORDER (CTO −145)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 440 additional action(s) have been transferred
to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:


               Jun 03, 2021
                                                           John W. Nichols
                                                           Clerk of the Panel
IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                       MDL No. 2570



                    SCHEDULE CTO−145 − TAG−ALONG ACTIONS



  DIST     DIV.       C.A.NO.    CASE CAPTION


ALABAMA SOUTHERN

  ALS         2       21−00218   Hubbard v. Cook Incorporated et al    1:21-cv-6454-RLY-TAB

CALIFORNIA CENTRAL

  CAC         2       21−01995   Mario Banales v. Cook Group, Inc. et al 1:21-cv-6455-RLY-TAB

CALIFORNIA EASTERN

  CAE         2       21−00822   Clark v. Cook, Inc. et al             1:21-cv-6456-RLY-TAB

CALIFORNIA SOUTHERN

  CAS         3       21−00897   Smith−Salinas v. Cook Incorporated et al1:21-cv-6457-RLY-TAB

CONNECTICUT

   CT         3       21−00461   Cormier v. Cook Incorporated et al   1:21-cv-6458-RLY-TAB
   CT         3       21−00565   Ortiz v. Cook Incorporated et al     1:21-cv-6459-RLY-TAB
   CT         3       21−00668   Warren v. Cook Incorporated et al
                                                                      1:21-cv-6460-RLY-TAB
FLORIDA MIDDLE

  FLM         8       21−01131   Fersaci v. Cook Incorporated et al   1:21-cv-6461-RLY-TAB

FLORIDA SOUTHERN

  FLS         9       21−80777   Perry v. Cook, Inc. et al            1:21-cv-6462-RLY-TAB
GEORGIA NORTHERN
                                                                      1:21-cv-6463-RLY-TAB
  GAN         1       21−00806   Ballard v. Cook Incorporated et al
  GAN         1       21−01763   McClinton v. Cook Incorporated et al 1:21-cv-6464-RLY-TAB
  GAN         1       21−01821   Adams v. Cook Incorporated et al     1:21-cv-6465-RLY-TAB
GEORGIA SOUTHERN

  GAS         1       21−00072   Buggs v. Cook Incorporated et al     1:21-cv-6466-RLY-TAB

ILLINOIS NORTHERN
  ILN      1       21−02433   Audrill v. Cook Group Inc. et al     1:21-cv-6467-RLY-TAB
  ILN      1       21−02477   Owens v. Cook Incorporated et al     1:21-cv-6468-RLY-TAB
MICHIGAN EASTERN

  MIE      4       21−10972   Douglas v. Cook Incorporated et al   1:21-cv-6469-RLY-TAB

NEW HAMPSHIRE

  NH       1       21−00386   White v. Cook Incorporated et al     1:21-cv-6470-RLY-TAB
OHIO SOUTHERN

  OHS      2       21−01955   Padilla v. Cook Incorporated et al   1:21-cv-6471-RLY-TAB
RHODE ISLAND

   RI      1       21−00218   Fougere v. Cook Incorporated         1:21-cv-6472-RLY-TAB
